If we understand appellant's position in insisting that a reversal of this case should be ordered because of the trial *Page 145 
court's overruling the motion for a continuance, it is that the previous decisions of this court holding a motion for a continuance defective in the particular here pointed out are wrong and should be overruled; or that, notwithstanding the defect, the motion should, nevertheless, be considered. We are unable to find ourselves in accord with either position, because of the fact that the defect here presented lies in appellant's failure to observe a mandatory provision of the statute (Art. 543, Sec. 5, C. C. P.), which requires that an application for a continuance shall state, among other things: "That the application is not made for delay." We know of no authority by which we would be justified in waiving compliance with this statute. Moreover, in the light of the record as a whole, the absent testimony was not of such a character as would have been calculated to produce a different result upon another trial; nor was there anything before the trial court tending to show that the absent witness would have testified as alleged or that such was probably true. In the light of such facts, there is an absence of any showing that the trial court abused his discretion in overruling appellant's motion for a new trial.
The motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.